Citation Nr: 1343489	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-31 709A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, Iowa



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at McDonough District Hospital in Macomb, Illinois, on July 4, 2011.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




REMAND

The appellant served on active duty from May 1977 to March 1980.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Iowa City, Iowa.  

In July 2011, VA obtained a medical opinion, and then obtained a second opinion in August 2011.  In that second opinion, the examiner noted that the appellant electively took himself off of blood sugar medications weeks before the July 4, 2011 episode and that such precipitated his need for treatment on July 4, 2011.  The examiner noted that the appellant "was re-educated at great lengths concerning the adverse reactions of not taking med[ication]s.  In follow-up [primary care] visits he still was not following medication recommendations, still resulting in high blood sugars."  

The appellant had stated that he only received treatment through VA.  A review of the claims file reveals that there are no VA treatment records in the claims file.  Thus, it appears that there are outstanding VA treatment records that need to be obtained and therefore a remand is necessary at this time.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  This is particularly so because it does not appear that the VA Medical Center made a determination as to whether the appellant was properly enrolled for healthcare purposes in the preceding 24-month period prior to July 4, 2011, as required by the Millennium Health Care and Benefits Act.  

A January 1981 administrative decision by VA found that the appellant's discharge from military service constituted a discharge under dishonorable conditions and that he was consequently entitled to VA health care under Chapter 17 of Title 38 of the United States Code only for disabilities determined to be incurred or aggravated by military service.  Such a determination suggests that the appellant may not have been enrolled or an eligible recipient of care within the 24-month period preceding the July 2011 treatment.

Accordingly, the case is REMANDED for the following action:

1.  The VA Medical Center should make a determination as to whether the appellant has been properly enrolled with VA for healthcare purposes and verify that he has received treatment within the 24-month period preceding July 4, 2011, as required by the Millennium Health Care and Benefits Act.  Consideration should be given to the appellant's status given the January 1981 determination that his discharge from service was under dishonorable conditions and that any eligibility for care would be only for disability determined to be incurred or aggravated by military service.  (If such determinations have been previously made, documentation of such should be included in the file so that it will be available to the Board.)

2.  Obtain any VA treatment records from the Iowa City VA Medical Center, or any other VA medical facility that may have treated the appellant, since discharge from service and associate those documents with the claims file.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the appellant's claim for payment or reimbursement of unauthorized medical expenses.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

